Citation Nr: 1645593	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral lower extremity vasculitis.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, Type II.

5. Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 11, 2013 and in excess of 70 percent beginning June 11, 2013.

6.  Entitlement to an effective date prior to June 11, 2013 for the grant of a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service in the Navy from November 1967 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from October 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing, but in June 2016 he and his attorney withdrew the hearing request and asked for a 60-day extension to submit an independent medical examination.  This request was granted in correspondence dated in July 2016; however, no additional evidence has been received. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in November 2008, the RO denied a claim for service connection for COPD.

2.  The evidence received since the RO's November 2008 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.

3.  In an unappealed decision dated in October 2008, the RO denied claims for service connection for vasculitis and erectile dysfunction.

4.  The evidence received since the RO's October 2008 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for vasculitis.

5.  The evidence received since the RO's October 2008 decision is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.

6.  Since receipt of the Veteran's claim for increase on June 28, 2010, the Veteran's PTSD is shown to be productive of occupational and social impairment in most areas such as work, family relations, and mood; however, total social and occupational impairment is not shown.


7.  The Veteran became unable to engage in substantially gainful employment due to service-connected PTSD, effective June 28, 2010.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's November 2008 decision that denied a claim for service connection for COPD; the claim for service connection for COPD is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received since the RO's October 2008 decision that denied a claim for service connection for vasculitis; the claim for service connection for vasculitis is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the RO's October 2008 decision that denied a claim for service connection for erectile dysfunction; the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria are met for a rating of 70 percent, but no higher, for PTSD effective June 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for entitlement to an earlier effective date of June 28, 2010, for the award of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See July 2010, June 2011, and December 2013VCAA/DTA Letters.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran was afforded VA examinations for PTSD that are sufficient to decide the claim.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

An examination concerning the issue of an earlier effective date for a TDIU rating is not warranted because the evidence on file, including medical evidence, provides a sufficient basis for a decision.  VA examinations concerning the service-connected disabilities were conducted, and a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Collectively, the evidence of record contains sufficient information to address the medical question at issue in this decision, and is considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Legal Criteria and Analysis

A.  Petition to Reopen a Claim

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

38 C.F.R. § 3.156 (a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a) (2015).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, new and material evidence is required to reopen the issue of entitlement to service connection.

In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans, supra.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

COPD

Service treatment records, which were considered at the time of the initial denial of service connection for COPD, contained no complaints, findings, or diagnosis of a respiratory disorder.  A November 1969 chest X-ray was normal and no abnormality was found on the July 1971 separation examination.  See pages 3 and 7 of STR -Medical.

Although the record did contain evidence of COPD, a September 2008 VA examiner essentially opined that the Veteran's respiratory disorder was not related to military service.  Instead, the examiner linked the Veteran's claimed disability to his longstanding history of smoking.  See page 11 of Medical Treatment Record - Government Facility received October 2006 and page 10 of Medical Treatment Record - Government Facility received July 2008, and page 4 of VA Examination received September 2008.

Thus, the November 2008 rating decision denied service connection for COPD on the basis that there was no evidence of a nexus between the Veteran's current disability and his military service.  The Veteran was notified of the denial, but an appeal was not received from the Veteran.  Furthermore, no new material evidence was within a year of the decision; therefore, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the November 2008 decision includes additional VA treatment records, medical records from the Social Security Administration (SSA), and a May 2014 VA examination.  See Medical Treatment Record - Government Facility and C&P Exam in VBMS, and CAPRI records and Medical Treatment Records - Furnished by SSA in Virtual VA.

These additional records do not contain any evidence that the Veteran had COPD in service and they do not contain any nexus evidence linking the Veteran's disorder to service.  In fact, the May 2014 VA examination agreed with the previous examiner's opinion that linked the Veteran's COPD to his history of smoking.  See C&P Exam received May 2014. 

Based on a review of the record, the Board finds that even though the additional evidence is new, it does not address an unestablished fact needed to substantiate the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.

As new and material evidence has not been received, the petition to reopen the claim for service connection is denied.

Vasculitis

Service treatment records, which were considered at the time of the initial denial of service connection for vasculitis, contained no complaints, findings, or diagnosis of the disorder.  See STR - Medical.

Vasculitis was diagnosed on the September 2008 VA examination, but the clinician did not link the disorder to service and instead opined vasculitis was a complication of the Veteran's nonservice-connected rheumatoid arthritis.  See page 6 of VA Examination received September 2008.

The November 2008 rating decision essentially denied service connection for vasculitis on the basis that there was no evidence of a nexus between the Veteran's current disability and his military service.  The Veteran was notified of the denial, but an appeal was not received from the Veteran.  Furthermore, no new material evidence was within a year of the decision; therefore, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the November 2008 decision includes additional VA treatment records, medical records from the Social Security Administration (SSA), and a May 2014 VA examination.  See Medical Treatment Record - Government Facility and C&P Exam in VBMS, and CAPRI records and Medical Treatment Records - Furnished by SSA in Virtual VA.

These additional records do not contain any evidence that the Veteran had vasculitis in service and they do not contain any nexus evidence linking the Veteran's disorder to service.  Furthermore, the May 2014 VA found no evidence of a current diagnosis of vasculitis.  See page 11 of C&P Exam received May 2014. 

Based on a review of the record, the Board finds that even though the additional evidence is new it does not address an unestablished fact needed to substantiate the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.

As new and material evidence has not been received, the petition to reopen the claim for service connection is denied.

Erectile Dysfunction

The Veteran's service treatment records were considered at the time the claim for service connection was initially denied, and they contained no complaints, findings, or diagnosis of erectile dysfunction.  See STR - Medical  

The VA and non-VA treatment records considered in October 2008 do not contain a diagnosis of erectile dysfunction and it is unclear whether the September 2009 VA opinion, which did not include an examination, found evidence of the disorder.  Since the Veteran was claiming erectile dysfunction secondary to diabetes mellitus type II, the clinician opined that erectile dysfunction was not due to a service-connected disability.

The November 2008 rating decision essentially denied service connection for erectile dysfunction on the basis that there was no evidence of claimed disability or of a nexus between it and his military service.  Secondary service connection was denied on the basis that diabetes mellitus type II had not been established as a service-connected disability.
The Veteran was notified of the denial, but an appeal was not received from the Veteran.  Furthermore, no new material evidence was within a year of the decision; therefore, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the October 2008 rating decision is new and material.  Not only does it indicate the Veteran had erectile dysfunction in the form of a loss of libido, the evidence also shows diabetes mellitus type II was diagnosed and established as a service-connected disability.  See pages 176 and 177 of CAPRI records in Virtual VA and Rating Decision - Narrative received June 2014.

Evidence suggesting erectile dysfunction and the recognition of diabetes mellitus type II as a service-connected disability are both are material facts that had not been established when the claim was denied in October 2008.  Considered alone or with other evidence of record, it is sufficient to meet the requirements for reopening the claim.  Accordingly, the petition to reopen the claim is granted.

B. Increased Rating

An October 2007 rating decision granted service connection for PTSD and established an initial rating of 50 percent for the disability.

In June 2010, the Veteran raised the claim for a higher rating.  During the course of the current appeal, the rating was increased to 70 percent, effective June 11, 2013, which established staged ratings for the disability.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When symptoms of a nonservice-connected disorder cannot be differentiated with a service-connected disability, all of the symptoms will be considered in rating the disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

According to the general rating formula, a 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships . 38 C.F.R. § 4.130, Code 9411.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted throughout the appeal period, beginning when the claim for increase was received, as the disability is shown to be productive of occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood.

The 70 percent rating was assigned based on the findings of a June 2013 VA examination.  

On June 2013 VA examination, the Veteran reported that he was currently living with a woman he described as his caretaker.  He was married for the 4th time in the previous year, but this union did not last long and a divorce was expected soon.  The Veteran reported frequent moves and relocations due to his intolerance of people, including his neighbors.  He had a physical altercation with his nephew since his last examination.  The Veteran reported that his main problem was with people.  He was apathetic about his life but not suicidal.  He endorsed difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He had a markedly diminished interest or participation in significant activities, and felt a detachment or estrangement from others.  These PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He also had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and an inability to establish and maintain effective relationships.  

The clinician found that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  He had more than one mental health disorder diagnosed, but since there was an overlap of symptoms in terms of social withdrawal, anhedonia, sleep impairment, and concentration decline, they symptoms of the nonservice-connected disorder could not be differentiated from the service-connected disability.  See C&P Exam received June 2013 in Virtual VA.

Although the clinician who conducted the October 2010 VA examination indicated the Veteran's disability manifested more mild symptoms, the Board finds that the treatment records over the course of the appeal reflect symptomatology and impairment more closely approximate the criteria for a 70 percent rating.

In this regard, the Veteran has consistently shown to have deficiency in work, family, and mood.

A January 2010 record shows that the Veteran continued to have persistent problems with nightmares, flashbacks, intrusive thoughts about Vietnam, hypervigilance, problems with trust, episodic depression, anxiety and difficulty concentrating or finishing tasks.  He had been in a store the day before when a lady dropped something on the floor; he almost ran out of the store.  His startle response was much exaggerated.  He reported that his friends and relatives did not go around him and that he did not like to be around people.  He saw his girlfriend once a week at best and his visits were very briefly.  See pages 292 to 294 of CAPRI records in Virtual VA.  

An October 2010 record indicates that the Veteran's PTSD affected his ability to concentrate and stay focused.  His level of stress was currently high, which was another factor that affected his short term memory (STM) negatively.  He did not associate with people due to irritability, anxiety and anger problems.  See page 188 of CAPRI records in Virtual VA.  

In April 2011, he reported that he had family that lives close by, but he has no close ties to them.  When he goes anywhere, he does not like anybody behind him.  See pages 153 and 154 of CAPRI records in Virtual VA.

In October 2011, the Veteran reported that his neighbor came to him to complain about his puppy relieving himself in his yard.  The Veteran almost lost his temper because the man was intrusive and abrasive, but he kept his cool but told the neighbor not to come back to his side of the property.  The neighbor has stayed away from him ever since.  The clinician noted that the Veteran had poor interpersonal skills and stayed to himself.   See page 1221 of CAPRI records in Virtual VA.

In December 2011, the Veteran's psychiatrist noted that he was becoming more aloof with people and that he could hardly stand people.  On the day of their session, the waiting room was crowded, so he waited outside and did not come in until it was time for him to be seen.  He felt irritable and agitated around people for no reason at all.  See pages 117 and 118 of CAPRI records in Virtual VA.

A February 2012 record indicates the Veteran separated from his new wife after only 6 months of marriage.  She could not live with him and he was noted to have bad moods, withdrawal, and irritability.  Trazodone did not seem to help with his moods.  See page 32 of CAPRI records in Virtual VA.

In March 2012, a treatment record indicates the Veteran had become pretty reclusive and that he missed 3 funerals (2 cousins and 1 sister).  He also did not attend a recent family reunion.  He became anxious, irritable and agitated in crowds.  He has a cleaning lady that came once a week and a daughter who took him to the grocery store.  Other than that, he is just with his dog.  His nephew came by the day before and the Veteran reported that he "ran him off".  See page 102 of CAPRI records in Virtual VA.

In February 2013, the Veteran reported he was recently married and was already contemplating divorce.  PTSD symptoms are persistent; he has nightmares, intrusive thoughts, hypervigilance, and emotional detachment and anger issues.  Prazosin has helped with nightmares but not completely.  See pages 3 to 8 of CAPRI records in Virtual VA.

In light of the evidence, the record shows that the Veteran's detachment from family, avoidance of crowds and people in general, irritability and anger, poor interpersonal skills, and inability to maintain effective relationships reflect a level of impairment that likely causes deficiencies in areas such as work, family, relations, and mood.

A 100 percent rating is not shown as total social impairment is not demonstrated.  The Veteran appears to be well groomed and capable of maintaining good hygiene and grooming.  See VA Examination received October 2010.  Further, throughout the appeal, the Veteran's judgment and insight was shown to be intact.  See VA Examination received October 2010, C&P Exam received June 2013 and pages 4, 33, 50, 104, 118, and 122 of CAPRI records in virtual VA.  His thought processes and content were normal, and there were no hallucinations or delusions.  Id.  July 2010 and February 2011 letters from the Veteran's psychiatrist indicted his condition was serious, but she did not state or describe a level of impairment of total impairment.  See pages 172 and 223 of CAPRI records in Virtual VA.  The June 2013 VA examiner found that the Veteran's symptoms were not productive of total occupational and social impairment.  

Finally, while his personal relationships are strained and clearly dysfunctional, the fact remains that the Veteran does maintain a relationship with his daughter as well as some family members.  He makes efforts, which are not always successful, to interact with others.  Such tends to negate a finding of total social impairment.

In short, a preponderance of the evidence is against a 100 percent rating for the Veteran's PTSD.  See Gilbert, supra.

C. Earlier Effective Date

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16 (a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (o) (1) (2015).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r) (2015).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b) (2) (West 2014); 38 C.F.R. § 3.400 (o) (2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

In determining an effective date for an award of a TDIU, VA must make two essential determinations. It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o) (2) (2015).

In order to be awarded TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The RO assigned an effective date of June 11, 2013, for the grant of the TDIU rating, based on the date his disabilities qualified for a schedular evaluation.  In this regard, a 70 percent rating for PTSD was assigned.  See Rating Decision - Narrative and Code Sheet received June 2014.  

Notably, the decision above granted a 70 percent rating dating back to the date the claim for an increase for PTSD was received.  His other service-connected disabilities are rated 10 percent (ischemic heart disease) and 20 percent (diabetes mellitus) disabling and were not effective prior to January 1, 2014 and December 1, 2013, respectively, so the schedular rating could not have met prior to the effective date for the 70 percent rating for PTSD.

The Court has pointed out that when evidence of unemployability is submitted in the course of a claim for a higher rating for one or more service-connected disabilities, and there is evidence of unemployability pertaining to the service-connected disability or disabilities at issue, a claim for TDIU will be considered part and parcel of the increased rating claim(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A claim of entitlement to a TDIU rating is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).

Here, the claim for increase for PTSD was received on June 28, 2010.  See VA 21-4138 Statement in Support of Claim received June 2010.   Shortly thereafter, the RO received evidence of unemployability related to PTSD.

A July 2010 letter from the Veteran's psychiatrist states that she has been treating his PTSD since March 2006.  He has been incapacitated by this condition and it has affected his ability to work.  He has problems with irritability, concentration, adaptation to stressful situations, getting along with people and crowds, depression, sleep problems, flashbacks and hypervigilance.  He has worsened over time.  He has a serious condition and his global assessment of functioning has consistently stayed at 50.  See page 223 of CAPRI records in Virtual VA.

A February 17, 2011 letter from the Veteran's psychiatrist states that she has been treating his PTSD since March 2006.  He has been incapacitated by this condition and it has affected his ability to work. He has problems with irritability, concentration, adaptation to stressful situations, getting along with people, nightmares, depression, sleep problems, flashbacks and hypervigilance. His medications are Celexa 40 mg daily, Seroquel 50 mg at bedtime and Klonopin 0.5 mg at bedtime. He has gotten worse over the course of time that I have been treating him. He has a serious condition and in my opinion, he is not employable.  See page 172 of CAPRI records in Virtual VA.

The October 2010 VA examination indicates the Veteran was not employed and had not been employed since 2006 due to retirement.  His retirement was attributed to other causes.  See VA Examination received October 2010.

Although his service-connected disabilities are not shown to be the reason for his retirement, his psychiatrist indicated that due to worsening symptoms over the years, his PTSD precluded him from obtaining and sustaining substantial employment.  

The May 2013 VA heart and diabetes examinations state these disabilities do not impact his ability to work.  See pages 2 and 19 of C&P Exam received May 2013.  

His past employment is noted to be a truck driver and working on a shrimp boat.  See June 2013 VA Examination in Virtual VA.

The symptoms listed in the letters from the Veteran's psychiatrist adequately support her opinion as to the Veteran's unemployability.  Although his intolerance and avoidance of others would significantly impair his work on a boat more so than with driving a truck, he has other symptoms such as a lack of concentration, poor sleep, difficulty in adapting to stressful situations are all symptoms would equally negatively impact his ability to drive a truck.

Resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of June 28, 2010 for a TDIU is warranted.
ORDER

The petition to reopen the claim for service connection for COPD is denied.

The petition to reopen the claim for service connection for vasculitis is denied.

The petition to reopen the claim for service connection for erectile dysfunction is granted.

A 70 percent rating, but no higher, for PTSD is granted effective June 28, 2010, subject to the statutes and regulations governing the payment of monetary awards.

An effective date of June 28, 2010 for the grant of a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

Although there is sufficient evidence to reopen the claim for service connection for erectile dysfunction, additional development is needed before the Board can decide the claim on de novo review.

In May 2014, the RO obtained a VA examination and opinion to determine whether the Veteran's erectile dysfunction was secondary to his service-connected diabetes mellitus or ischemic heart disease.  The examiner essentially opined that the Veteran's erectile dysfunction had been caused by his hypogonadism, but did not address whether it was aggravated by his diabetes mellitus or ischemic heart disease.  Instead, the examiner provided opinions on whether the hypogonadism was caused or aggravated by diabetes mellitus or ischemic heart disease.  Consequently, a supplemental opinion is needed.




Accordingly, the case is REMANDED for the following action:

1.  Make the Veteran's electronic claims file available to review for the May 2014 VA examiner, if she is available.  Is she is unavailable; another qualified clinician should be selected to provide the opinion.

Based on a review of the record, the clinician must opinion whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated (permanently worsened beyond natural progression) by his service-connected diabetes mellitus or ischemic heart disease.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  After completing the above and any other necessary development, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


